       Case 1:15-md-02657-FDS Document 2069 Filed 01/15/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                 MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                 This document relates to:
____________________________________)                 All Actions


       PLAINTIFFS’ NOTICE OF FDA DENIAL OF GSK’S CITIZEN PETITION

       Plaintiffs submit the following to apprise the Court of recent, significant regulatory action.

Today, Plaintiffs received notice that the FDA denied GSK’s Citizen Petition (FDA-2019-P-5151),

attached here as Exhibit A. In its denial, the FDA concluded:

       Your request that FDA review and opine on certain pieces of information to answer
       a hypothetical question separate and apart from FDA’s ongoing product review
       would divert scientific staff time away from pending drug applications, drug product
       safety review, and other work critical to our public health mission and therefore
       would detract from fulfilling the Agency’s statutory obligations. In addition, because
       a request to consider a hypothetical question is not a request to “take or refrain from
       taking” an administrative action, it is not the appropriate subject of a citizen petition
       (see 21 CFR § 10.25(a)).

       Plaintiffs further reserve the right to submit additional comment or briefing as they, or the

Court, may deem necessary.

                                                      Respectfully submitted,

                                                      /s/ Kimberly D. Barone Baden
                                                      Kimberly D. Barone Baden
                                                      MOTLEY RICE LLC
                                                      28 Bridgeside Boulevard
                                                      Mount Pleasant, SC 29464
                                                      843-216-9265
                                                      kbarone@motleyrice.com

                                                      Robert K. Jenner (BBO No. 569381)
                                                      JENNER LAW, P.C.
                                                      1829 Reisterstown Road, Suite 350
                                                      Baltimore, MD 21208
                                                      410-413-2155
                                                      rjenner@jennerlawfirm.com
       Case 1:15-md-02657-FDS Document 2069 Filed 01/15/21 Page 2 of 3




                                          Tobias L. Millrood
                                          POGUST MILLROOD LLC
                                          8 Tower Bridge, Suite 940
                                          Conshohocken, PA 19428
                                          610-941-4204
                                          tmillrood@pogustmillrood.com

                                          M. Elizabeth Graham
                                          GRANT & EISENHOFER P.A.
                                          123 S. Justison Street
                                          Wilmington, DE 19801
                                          302-622-7099
                                          egraham@gelaw.com

                                          James D. Gotz
                                          HAUSFELD
                                          One Marina Park Drive, Suite 1410
                                          Boston, MA 02210
                                          617-207-0600
                                          jgotz@hausfeld.com

Dated: January 15, 2021                   Attorneys for Plaintiffs




                                      2
        Case 1:15-md-02657-FDS Document 2069 Filed 01/15/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Notice of FDA Denial of GSK’s Citizen

Petition, which was filed with the Court through the CM/ECF system, will be sent electronically

to all registered participants as identified on the Notice of Electronic Filing.



                                                       /s/ Kimberly D. Barone Baden
                                                       Kimberly D. Barone Baden
